Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 1 of 12

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Umshankar Ravi , plaintiff

 

Saritha Ravi , plaintiff

 

 

 

 

Write the full name of each plaintiff. CV .
(Include case number if one has been
assigned)

-against-
Citigroup Global Markets Holdings Inc, de fevdent COMPLAINT
388 GREENWICH ST 38TH FLOOR, Do you want a jury trial?

OYes @WNo

 

NEW YORK NY 10013

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed

with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account +
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 2 of 12

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount

in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant en
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

L] Federal Question

 

Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, Umashankar Ravi & Saritha Ravi
(Plaintiff's name)

, is a citizen of the State of

 

Indiana

(State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 3 of 12

If the defendant is an individual:

The defendant, Citigroup Global Markets Holdings Inc. , is a citizen of the State of

 

(Defendant’s name)
New York

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

See eee

 

If the defendant is a corporation:

 

The defendant, Citigroup Global Markets Holdings Inc

the State of New York

, is incorporated under the laws of

 

 

and has its principal place of business in the State of New York

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Umashankar Ravi

First Name Middle Initial Last Name

14322 Heather Knoll Parkway

Street Address

Carmel Indiana 46074
County, City State Zip Code
317-603-0302 usravil0 @yahoo.com
Telephone Number Email Address (if available)

Page 3

ee ee eee

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 4 of 12

If the defendant is an individual:

Ee

; old? me
The defendant, CrHavoub Glebol Nakob, _ 1s a citizen of the State of
(Defendant's name)

Sa

nlew Vovis

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

|f the defendant is a corporation:

4 4 el In¢
The defendant, GtHavsul glstpol Meteo! , is Incorporated under the laws of
d ro

the State of New  Novk

and has its principal place of business in the Stateof Mew Yovk

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Saritha Ravi

First Name Middle Initial Last Name

14322 Heather Knoll Parkway

Street Address

Hamilton, Carmel Indiana 46074
County, City State Zip Code
317-603-0301 sravi97 @yahoo.com
Telephone Number Email Address (if available)

Page 3

 
Case 1:21-cv-02223-CM Document3 Filed 03/14/21 Page 5 of 12

B. Defendant Information

4 To the best of your ability, provide addresses where each defendant may be served. If the

4 correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

 

Defendant 1: Citigroup Global Markets Holdings Inc

 

First Name Last Name

 

Current Job Title (or other identifying information)
388 GREENWICH ST 38TH FLOOR

Current Work Address (or other address where defendant may be served)

 

 

 

NEW YORK NY 10013

County, City State Zip Code
Defendant 2:

First Name Last Name 5 .

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Defendant 3:
First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 6 of 12

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

ee

County, City State Zip Code

 

Ill. STATEMENT OF CLAIM
388 GREENWICH ST 38TH FLOOR, NEW YORK NY 10013

Place(s) of occurrence:

 

Date(s) of occurrence: March 17th, March 18th, March 19th

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed. ;

 

Please see the file attached to this complaint "Ravi vs CGMHI.pdf"

 

 

 

 

 

 

 

 

 

 

 

 

 

 
BecePeia

Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 7 of 12

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

We went thru depression for some time due to heavy unrecoverable losses to our

 

retirement funds without any fault of ours. Plaintiffs (Umashankar Ravi & Saritha Ravi)

 

trusted the Citi's velocity shares (because of their very well advertisements) and bought

 

UWT shares with retirement funds. But based on the statistics, the funds were not

 

properly managed by CITI and that resulted to liquidate our shares at lower prices

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Compensatory Damages $ 371,196.05

 

 

 

Punitive damages $ 3,340,764.45
NY court filing fee $ 400
Total $ 3,712,360.5 (Plus reasonable interest at a customary rate

 

from March 19, 2020, and any additional relief deemed appropriate by this Honorable

 

roan *
LOW

Page 6

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 8 of 12

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11

l agree to notify the Clerk's Office in writing of any changes to my mailing address.] +

understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

3/8/2021 Vwthrouleaw (ow

 

 

 

Dated Plaintiff's Signature
Umashanakar Ravi .
First Name Middle Initial Last Name

14322 Hearther Knoll Parkway
Street Address

 

 

 

Carmel Indiana 46074 ‘

County, City State Zip Code
317-603-0302 usravi10 @yahoo.com

Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
¥ Yes 0 No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
Case 1:21-cv-02223-CM Document 3 Filed 03/14/21 Page 9 of 12

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil ;
Procedure 11. :

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I

understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

 

 

31<4 2021 Soot ha Kou ;

Dated Plaintiff's Signature

Saritha Ravi

First Name Middle Initial Last Name

14322 Heather Knoll Parkway

Street Address

Hamilton, Carmel Indiana 46074

County, City State Zip Code
317-603-0301 sravi97 @yahoo.com

Telephone Number Email Address (if available) - :

[ have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
WYes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
 

Case 1:21-cv-02223-CM Document3 Filed 03/14/21 Page 10 of 12

United States District Court
Southern District of New York

 

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
WWww.pacer,uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

Ifyou consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.? Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer,
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3. This service does not allow you to electronically file your documents;

4. It will be your duty to regularly review the docket sheet of the case.3

 

! Public Access to Court Electronic Records (PACER) (wivw.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet. ‘ °

7 You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175

rev. 2/9/15

 
Case 1:21-cv-02223-CM Document3 Filed 03/14/21 Page 11 of 12

CONSENT TO ELECTRONIC SERVICE

[hereby consent to receive electronic service of notices and documents in my case(s) listed below.
affirm that:

- a SEED

1. Thave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. Iunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. | will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if] wish to cancel this consent to electronic service;

5. [understand that I must regularly review the docket sheet of my case so that! do not miss a
filing; and

6. | understand that this consent applies only to the cases listed below and that if] file
additional cases in which | would like to receive electronic service of notices of documents, I
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of .
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

Ravi, Umashankar

Name (Last, First, MI)

 

 

 

14322, Heather Knoll Parkway Carmel Indiana 46074
Address City State Zip Code
317-603-0302 usravil10 @yahoo.com
Telephone Number E-mail Address

03-08-2021 mato loa~ - Kora,
Date Signature

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pear! Street
New York, NY 10007

 
Case 1:21-cv-02223-CM Document3 Filed 03/14/21 Page 12 of 12

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. |
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. lunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. | will promptly notify the Court if there is any change in my personal data, such as name,-
address, or e-mail address, or if] wish to cancel this consent to electronic service;

5. [understand that I must regularly review the docket sheet of my case so that! do not miss a
filing; and

6. lI understand that this consent applies only to the cases listed below and that if] file
additional cases in which ! would like to receive electronic service of notices of documents, |
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of ,
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

Ravi, Saritha

 

Name (Last, First, MI)

 

 

 

14322 Heather Knoll Parkway Carmel Indiana 46074
Address City State Zip Code
317-603-0301 sravi97@yahoo.com
Telephone Number E-mail Address

alele Savilho, Raw’
Date Signature

Return completed form to:

Pro Se Intake Unit (Room 200)
500 Pear! Street
New York, NY 10007

 

 
